Citation Nr: 0830049	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  02-22 279 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed residuals of 
frostbite of the left foot, to include any resulting in a 
below-the-knee amputation.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1978 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating action.  

The veteran testified before the Board at a videoconference 
hearing in March 2004.  The Board remanded the case to the RO 
in September 2004 for further development.  

The Board advised the veteran by letter in October 2005 that 
the Veterans Law Judge (VLJ) who conducted his hearing was no 
longer employed by the Board, and that the veteran was 
entitled to another hearing before a current VLJ.  

The letter advised the veteran that if he did not respond 
within 30 days the Board would assume he did not want an 
additional hearing.  The veteran has not requested an 
additional hearing or otherwise responded, and additional 
hearing is accordingly considered to be waived.  

The Board remanded the case to the RO in July 2006 for 
additional development of the record.  

The Board issued a decision in December 2006 denying the 
veteran's claim.  The veteran thereupon filed an appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2007, the Court issued an Order granting a Joint 
Motion of the parties to vacate the Board's decision and to 
remand the case back to the Board for further development.  

In February 2008, the Board in turn remanded the issue on 
appeal to the RO for further development. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to a vascular condition of the left foot 
in service or until several years thereafter.  

3.  The veteran is not shown to have had a residual left foot 
or leg condition due to an in-service episode of frostbite or 
other event or incident of his active service that 
necessitated amputation of his left lower extremity.  



CONCLUSION OF LAW

The veteran did not have had a residual left foot disability, 
to include any requiring a left leg amputation, due to a cold 
injury or other disease or injury that was incurred in or 
aggravated by active service; nor may any cardiovascular 
disorder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the September 2001 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

An October 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

The first three notice requirements have been met and the 
Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  
  
Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2001 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded VA examinations in March 2000 and 
May 2008 and part of the record is an April 2006 Veterans 
Health Administration (VHA) for an opinion by a medical 
expert and a June 2005 addendum opinion.  The veteran also 
was afforded with an opportunity to testify at a hearing in 
March 2004.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the proceeding, at this juncture, with 
an appellate decision on the claim for service connection for 
residuals of frostbite of the left lower extremity.   


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that he developed a left foot condition 
that required amputation of his leg below-the-knee as the 
result of exposure to cold weather conditions while in 
service.  

The service treatment record shows that, in June 1978, the 
veteran was seen for pain in his right leg due to a car 
accident.  In February 1979, he was seen for pain on the side 
of his feet and painful toes that were caused by a previous 
car accident.  

In December 1981, during service, the veteran was treated for 
possible frostbite, but was noted to have had good 
circulation with no gross inflammation.  His February 1987 
separation examination reported his having had frostbite of 
both feet with his toes hurting when exposed to the cold.  

In February 1996, after service, the veteran is shown to have 
had his third left toe amputated after it was diagnosed with 
gangrene.  His discharge summary stated that the previous 
year he injured his left foot.  Those private medical records 
dated from 1992 to 1996 also show that, after having his left 
third toe amputated due to gangrene and cellulitis and then 
undergoing a subsequent transmentatarsal amputation, he had a 
below-the- knee amputation on the left leg due to a foot 
ulcer.  

At the March 2000 VA examination, the veteran reported that 
his tank broke down and for approximately two days lost power 
for heat in 1985, requiring hospitalization for two weeks for 
cold injuries to both feet.  

On examination, there was a large unhealed amputation of the 
left forefoot and some edema in the area of the left forefoot 
amputation.  The veteran reported having had a blood 
dyscrasia involving his white blood cells at the time of his 
initial injury to the foot.  

The VA examiner diagnosed the veteran with a cold injury to 
the feet by history, onychomycosis of the toenails on the 
right, and amputation of the left forefoot, not secondary to 
a cold injury.  

The private medical records from May 1999 to March 2002 
chronicled the veteran's treatment for his lower left 
extremity amputation.  In the final March 2002 record, the 
examiner noted the veteran had excellent healing of his 
stump.  

In a June 2005 addendum, a VA reviewer stated that, after his 
review of the claims file and the March 2000 VA examination 
report, it was obvious that a cold injury of the left foot 
could not be proven as the amputation happened prior to the 
examination.  

This VA reviewer added that the March 2000 opinion was done 
by history and that a cold injury could relate to the 
inability of an organ with a cold injury to heal a difficult 
infection and be the "relating cause" of the amputation.  
However, he concluded that the evidence was not sufficient to 
conclude without the reliance on speculation if a cold injury 
of the left foot was related to the amputation.  

In April 2006, a VHA medical expert reviewed the claims file 
and multiple medical opinions and stated that it was not 100 
percent certain that the amputation to his left lower 
extremity was caused or aggravated by any in-service cold 
injury.  He then opined that it was less likely than not that 
this was the case for a few reasons.  

The first reason was that, for a significant enough frostbite 
that ultimately resulted in amputation, one would expect to 
see abnormal findings in his normal foot, the right foot, as 
well, and that, since there was no description of significant 
cold injury residuals in the right foot, it was unlikely that 
the left foot would have incurred such a dramatic difference 
of cold injury residuals then the right foot.  

In addition, there were other causes that led to the 
amputation, such as significant vascular disease in the 
proximal blood vessels and the iliac blood vessels, as well 
as obstructive lesions in his carotids, he had a stroke, and 
he had significant vascular disease.  The examiner stated the 
vascular disease would not be caused by a cold injury but 
would certainly put him at high risk for gangrene that 
required amputation.  

The examiner concluded that, with the veteran having vascular 
disease, which was a well-known risk factor for amputation, 
and having the absence of significant cold injury residuals 
in the right foot, it was less likely then not that the 
amputation of his left lower extremity was caused or 
aggravated by any cold injury or disease process that was 
incurred in service.  

At a May 2008 VA examination, the veteran stated that he had 
had a post-service electrical injury when he was employed at 
a fiberglass company that was prior to his amputation.  The 
examiner noted that the veteran's own assertions were 
frequently at odds with the medical record.  

The VA examiner stated that there were no chronic residual 
complaints or deficits in the left lower extremity after the 
1978 in-service car accident to the present.  He added that 
there was no documentation of restrictions or limitations on 
physical activities related to the 1981 cold exposure and 
that a 1986 examination specifically commented that the left 
lower extremity was normal with the only foot abnormality 
being mild, asymptomatic pes planus.  

In 1992, after service, the veteran was noted to have had a 
physical injury to the left leg resulting in a deep venous 
thrombosis of the left lower extremity that required Coumadin 
therapy.  In 1994, the veteran also had a stroke that 
effected the sensation of the left lower extremity and a left 
foot injury that resulted in traumatic infection.  

The VA examiner opined that the infection was most likely due 
to chronic lymphedema of the left lower extremity secondary 
to his history of deep venous thrombosis that was 
traumatically induced and was not caused by cold weather 
exposure and that it was also secondary to the residuals of 
his stroke, which promoted his injury and subsequent foot 
infection.  

The VA examiner stated that there were no diagnostic studies 
that supported a conclusion of frostbite injury to the left 
lower extremity and that the pathology report of the 
amputated limb also contained no evidence of a frostbite 
injury to the left lower extremity.  

In addition, the VA examiner noted that the amputation 
specimen of the left leg documented the residual effects of 
deep venous thrombosis, not related to a cold injury, and 
also showed a lack of findings normally associated with a 
cold injury.  

The examiner also stated that the veteran's infection of the 
left lower extremity might have been promoted by vascular 
disease documented to exist in the common iliac artery, which 
was secondary to the veteran's history of hypertension and 
tobacco use and not any cold injury.  Finally, there were no 
residuals of a cold injury in the lower extremities 
identified on examination.  

The veteran asserts in this case that his left foot condition 
resulting in the below-the-knee amputation was caused by an 
episode of frostbite or a cold injury sustained while he was 
on active duty.  

The Board initially notes that the findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In addition, greater weight may be placed on one physician's 
than another's depending on factors such as the reasoning 
employed by the physicians and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

After a careful consideration of the entire evidentiary 
record, including several medical opinions presented in this 
case, the Board finds that the claim of service connection 
for the residuals of frostbite to include any resulting in a 
below-the-knee amputation must be denied.  

In connection with the VA examination in March 2000 and the 
June 2005 addendum, the Board notes that, due to the 
amputation of the leg, neither VA physician found that it was 
possible to ascertain if the veteran had residuals of a cold 
injury, but the VA reviewer in June 2005 stated generally 
that a cold injury could cause a vascular deficit that might 
require amputation of the extremity.  

Clearly, this statement was not based on a thorough review of 
the full medical record in this case, but was couched in 
terms that reflected the absence of medical evidence that 
supported the claim.  The VA examiner in March 2000 had 
earlier concluded that the record was not sufficient to 
support an opinion favorable to the claim without resorting 
to speculation.  

The Board notes that a mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

On the other hand, the April 2006 VHA opinion was that the 
veteran's left leg amputation was not due to in-service cold 
exposure because the veteran's right foot did not show any 
residuals of cold exposure and that it was unlikely for there 
to be a dramatic difference in cold injury residuals between 
the two feet.  

Significantly, unlike the earlier examination report and 
addendum, the April 2006 VHA opinion discussed the previously 
unaddressed history of post-service vascular disease and 
stroke insult and how it made the veteran a high risk for 
developing gangrene that required amputation.  

In May 2008, in reviewing the entire record, another VA 
examiner opined that in-service cold injuries were not the 
cause for his left leg amputation that was reported to have 
been brought on by his hypertension, tobacco use and post-
service injury.  The examiner also found after careful review 
of the record that there were no residuals of a cold injury 
in the veteran's lower extremities.  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

Medical opinion based on speculation, without supporting 
clinical evidence, does not provide the required degree of 
medical certainty and would be of no probative value.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).

The veteran has testified credibly about his feet being 
swollen and having a tingling sensation since service.  He 
asserts having circulatory problems due to in-service 
frostbite and that led to him having an infection that caused 
gangrene and resulted in the amputation of the toes and foot 
and then his leg.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

A layperson is not considered capable of opining, however 
sincerely, in regard to a medical diagnosis or causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Here, the veteran's current statements of having had left leg 
symptoms since service are not consistent with other 
information provided by him and, thus, are of limited 
probative value for linking onset of any to his time in 
service.  

Additionally, the veteran did not claim having the residuals 
of frostbite or cold injury for many years after service.  
The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

There is no medical evidence to support the veteran's lay 
assertions for the purpose of identifying any residual 
frostbite or cold injury disability that could be causally 
linked to the events that led to his having an amputation of 
the left leg.  In fact, the overwhelming weight of the 
evidence is against the claim.  

Given this record, the Board finds that service connection 
for residuals of frostbite of the left foot, to include a 
below-the-knee amputation must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for residuals of frostbite of the left 
foot, to include any resulting in a below-the-knee 
amputation, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


